DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
Claims 1 – 15, 25 – 26, 32, 34, 38 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 26, 32, 34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nakagami (US 4,167,161)
Regarding Claims 1 and 26:
Nakagami teaches a simple engine comprising: a cylinder (12), and a spark plug (20) in the cylinder, a carburetor (30), fluidly connected (via 63 and 22) to the cylinder, a primary air intake path (via cleaner 32 or 432, best shown in Fig 18), fluidly connecting atmosphere to the carburetor, a carburetor bypass air intake path (40), fluidly connecting air to the cylinder (via 34) without passing through the carburetor, and a valve (90), along the carburetor bypass air intake path, for controlling the flow of air through the carburetor bypass air intake path.
	Regarding Claim 2:
Nakagami teaches an air filter (32), and the carburetor bypass air intake path draws air through the air filter (Fig 1, 18).
	Regarding Claim 3:
Nakagami teaches an air filter (32), and both the primary air intake path, and the carburetor bypass air intake path, draw air through the air filter (Fig 1).
	Regarding Claim 32, 34, and 38:
Nakagami teaches a simple engine, comprising: a cylinder (12), and a spark plug (20) in the cylinder, a carburetor (28), fluidly connected to the cylinder, a primary air intake path (via 32, Figs 1 and 18), fluidly connecting atmosphere to the carburetor, and a carburetor bypass (40), comprising an inlet tube (via 83), fluidly connecting to the air, a valve (90), fluidly connected to the inlet tube, and an outlet tube (34), fluidly connected to the cylinder, wherein the carburetor bypass provides air to the cylinder bypassing the carburetor (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami (US 4,167,161) as applied to claim 1 above, and further in view of Schmidt et al. (US 2009/0314243).
Regarding Claim 4:
	Nakagami teaches all of the claimed limitations except for a gasket spacer, between the carburetor and the cylinder, and the carburetor bypass air intake path feeds air into the gasket spacer.
	However, Schmidt et al. teaches a similar engine comprising a gasket spacer (19), between the carburetor (17) and the cylinder (2), and the carburetor bypass air intake path feeds air into the gasket spacer (Figure 2 shows the paths 8 and 14) for the purpose of allowing a defined surface pressure to be achieved in the connecting plane on the cylinder.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gasket of Schmidt et al. in the engine of Nakagami in order to provide a stable screw connection to prevent leakage along the intake path.
Regarding Claim 5:
	Nakagami teaches all of the claimed limitations except for the gasket spacer comprises a metal.
	However, Schmidt et al. teach the gasket spacer comprises a metal (paragraph 0009) for the purpose of utilizing a highly stable core material for a stable screw connection.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gasket of Schmidt et al. in the engine of Nakagami in order to provide a stable screw connection to prevent leakage along the intake path.
Regarding Claim 6:
	Nakagami teaches all of the claimed limitations except for the gasket spacer comprises brass.
Schmidt et al. teach the gasket spacer comprises a metal (paragraph 0009) for the purpose of utilizing a highly stable core material for a stable screw connection but is silent to the use of brass.
However, it would have been an obvious matter of design choice to one or ordinary skill in the art at the time of the invention since brass is considered an easily manufactured metal that is described with the metallic material intention of Schmidt et al. (paragraph 0009) and produces the same results (stable connection) of the steel material taught by Schmidt et al.

Claims 7 – 11, 14 – 15, and 25 are rejected under 35 U.S.C. 103 as being obvious over Nakagami (US 4,167,161) and in view of Markoski (US 2013/0168969).
Regarding Claim 7:
	Nakagami teaches all of the claimed limitations except for a generator.
	However, Markoski teaches a similar simple engine with a generator (10) for the purpose of providing a portable generator for producing electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the generator of Markoski along with the engine of Nakagami in order to provide a fuel efficient and portable engine to generate electricity.
Regarding Claim 8:
Nakagami teaches all of the claimed limitations except for a flexible fuel generator.
However, Markoski teaches a similar simple engine with a flexible fuel generator (paragraph 0020 and 0033) for the purpose of providing a portable generator for producing electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the generator of Markoski along with the engine of Nakagami in order to provide a fuel efficient and portable engine to generate electricity.
	Regarding Claims 9 and 25:
Nakagami teaches all of the claimed limitations except a primary fuel tank, fluidly connected to the carburetor, a coolant path, which provide a flow path for coolant to cool the cylinder, a thermal controller, along the coolant path, and a start module, comprising a starting fuel tank holder and a starting fuel line, wherein the starting fuel line is fluidly connected to the primary air intake path or the carburetor bypass air intake path.
However, Markoski teaches a primary fuel tank (paragraphs 0030 and 0037), fluidly connected to the carburetor, a coolant path (paragraph 0038), which provide a flow path for coolant to cool the cylinder, a thermal controller (paragraph 0021), along the coolant path, and a start module (the choke, paragraph 0017), comprising a starting fuel tank holder and a starting fuel line, wherein the starting fuel line is fluidly connected to the primary air intake path or the carburetor bypass air intake path (paragraph 0031) for the purpose of providing a portable generator for producing electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the generator of Markoski along with the engine of Nakagami in order to provide a fuel efficient and portable engine to generate electricity.
	Regarding Claim 10:
Nakagami teaches all of the claimed limitations except for the generator is a 1 kW, 2 kW or 5 kW generator.
However, Markoski teaches the generator is a 1 kW, 2 kW or 5 kW generator (paragraph 0006) for the purpose of providing a portable generator for producing electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the generator of Markoski along with the engine of Nakagami in order to provide a fuel efficient and portable engine to generate electricity.
	Regarding Claim 11:
Nakagami teaches all of the claimed limitations except for the generator is air-cooled.
However, Markoski teaches the generator is air cooled (fan in paragraph 0020) for the purpose of venting and cooling the engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the generator of Markoski along with the engine of Nakagami in order to provide a fuel efficient and portable engine to generate electricity.
	Regarding Claim 14:
Nakagami teaches all of the claimed limitations except for a generator housing enclosing the cylinder, wherein the start module is attached to the generator housing.
However, Markoski teaches a generator housing enclosing the cylinder, wherein the start module is attached to the generator housing (Fig 2) for the purpose of providing a portable generator for producing electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the generator of Markoski along with the engine of Nakagami in order to provide a fuel efficient and portable engine to generate electricity.
	Regarding Claim 15:
Nakagami teaches all of the claimed limitations except for a starting fuel tank, fluidly connected to the starting fuel line.
However, Markoski teaches a starting fuel tank, fluidly connected to the starting fuel line (paragraph 0037) for the purpose of providing a portable generator for producing electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the generator of Markoski along with the engine of Nakagami in order to provide a fuel efficient and portable engine to generate electricity.

Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami (US 4,167,161) as applied to claim 1 above, and further in view of Uenoyama et al. (US 2004/0025817).
Regarding Claim 12:
Nakagami teaches all of the claimed limitations except for the simple engine is part of a lawn mower; a leaf blower; a motor cycle without a fuel injector; a moped; an ATV; or a dirt bike.
	However, Uenoyama et al. teaches a similar engine is part of a lawnmower (paragraph 0038) for the purpose of utilizing the portability of the engine within a small portable work machine such as the lawnmower.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the engine of Nakagami in the lawnmower of Uenoyama  et al. because the intended use of such an engine is materially known in the prior art and carries little patentable weight.
Regarding Claim 13:
	Nakagami teaches all of the claimed limitations except for the cylinder comprises aluminum.
	However, Uenoyama et al. teaches the cylinder comprises aluminum (paragraph 0042) for the purpose of being produced in a small number of production processes.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the aluminum cylinder of Uenoyama et al. in order to provide an efficient manufacturing process for the production of the engine.

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747